Case 1:20-cv-04819-JMF Document 32 Filed 10/14/20 Page 1 of 1

Law Offices of Colin Mulholland

Emp oyment and Cv Ltgaton

30-97 Ste nway Street.
Su te 301-A
Astor a, NY 11103

Honorable Jesse M. Furman
United States District Judge
40 Foley Square

New York, NY 10007

Te ephone: (347) 687-2019
cmu ho andesq@aqma_.com

October 14th, 2020

Re: Agramonte v. Gurum Corporation. et al, 20-cv-4819

Your Honor,

I write on behalf of both parties to respectfully request that the Court permit the

parties to adjourn the initial conference sine dine and to permit the parties to submit a status

letter and proposed case management plan by ECF one week after the conclusion of the

currently scheduled November 24th, 2020 court mediated settlement conference.

If the parties encounter disputes regarding the content of the case management plan,

they will raise those disputes in the status letter, at the Court’s discretion.

The initial pretrial conference currently scheduled for
October 22, 2020 is ADJOURNED to December 10, 2020
at 3:00 p.m. The parties shall submit the joint letter and
proposed Case Management Plan the Thursday prior to the
conference per the Court's order of June 25, 2020. ECF
No. 11. The Clerk of Court is directed to terminate ECF
No. 31. SO ORDERED.

CG E October 14, 2020

/s/Colin Mulholland, Esq.
Colin Mulholland, Esq.
30-97 Steinway, Ste. 301-A
Astoria, New York 11103
Telephone: (347) 687-2019
Attorney for Plaintiff
